Title: From Alexander Hamilton to Nathaniel Fosdick, 23 January 1795
From: Hamilton, Alexander
To: Fosdick, Nathaniel


Sir,
Treasury Department January 23d. 1795.
Inclosed I transmit to you herewith, the Copy of a Petition of William Gurish to the District Judge of the District of Maine, with a request, that you will state fully to me your ideas relative to the transaction which gave rise to the said petition, which is at present regarded as a suspicious one—


1st
Because, the probability is against the ignorance of the custom of entering, which is general in the ports of every Country.


2d
Because unless it had been made to appear that the Vessel brought money it is improbable she should have been without Cargo.


3d
Because she came to a port different from that for which she was bound and is there found empty.


I am with consideration   Sir   Your Most Obedt. Servt.
Nathaniel F. Fosdick EsquireCollector of Portland

